Citation Nr: 9923711	
Decision Date: 08/21/99    Archive Date: 08/26/99

DOCKET NO.  96-32 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of gunshot wound of the left leg, Muscle Group 
XIII.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

The veteran had active service from April 1949 to August 
1951.

This matter arises before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that, in 
pertinent part, denied entitlement to an evaluation in excess 
of 10 percent for gunshot wound of the left leg, Muscle Group 
XIII.

This matter was remanded by the Board in August 1997 for 
further development.  The Board is satisfied that the RO 
complied with the Remand directives and that no further 
development is warranted in this case.


FINDING OF FACT

The veteran's residuals of gunshot wound to the left leg 
based on injuries to Muscle Group III are evidenced by no 
more than moderate symptoms with residual scars and some 
decreased muscle strength.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 
10 percent for residuals of a gunshot wound to the left leg 
involving Muscle Group III have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.40, 4.45, 4.56, 4.73, Diagnostic Code 5313 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Upon review of the record, the Board notes that the RO 
granted service connection for gunshot wound of the left leg, 
Muscle Group XIII in a rating decision dated in September 
1952 and assigned a 10 percent evaluation effective from 
August 25, 1951.  At that time, the RO considered the veteran 
service medical records that revealed the inservice gunshot 
wound of the left thigh in October 1950.  The record 
discloses that the resultant injury involved a comminuted 
compound fracture of the upper and middle shaft of the left 
femur and a large soft tissue wound over the mid anterior 
surface of the left thigh.  A debridement was performed at a 
hospital in Korea and a plaster hip spica was applied.  The 
veteran was transferred to a different hospital where the 
plaster was removed and the fracture immobilized by 
suspension and skeletal traction.  Subsequently, the wound 
was debrided and closed, and the wound immediately broke 
down.  There was persistent drainage of a small amount of 
serosanguineous discharge.  

The veteran was then placed in a plaster hip and transferred 
to another hospital.  On admission, the record supports 
evidence of a one by three-quarter inch open wound in the 
middle of the delayed closure.  There was clinical union of 
the fracture, but x-ray studies showed marked comminution and 
mild anterior angulation.  The veteran underwent physical 
therapy to regain knee joint motion.  Subsequently, the wound 
was well healed and x-rays showed progressive healing of the 
fractures.  The diagnosis rendered was deformity of middle 
and upper shaft of the left femur due to trauma.  Overall, 
the evidence of record supports weak bone union of fracture 
of the left femur.

By rating action of September 1952, service connection was 
granted for injury to Muscle Group XIV, assigned a 40 percent 
evaluation, and for injury to Muscle Group XIII, assigned a 
10 percent evaluation.  In its initial service connection 
award, the RO also considered the results from a July 1952 VA 
examination that disclosed complaints of pain and weakness in 
the left thigh and leg.  An x-ray study of the left femur in 
January 1952 revealed residuals of a healed fracture of the 
middle third of the femur with marked bony sclerosis 
suggestive of osteomyelitis.  Multiple metallic fragments 
were present in the lateral and anterior portions of the 
thigh.  A report from VA examination in November 1952 reveals 
psychiatric problems that resulted from the veteran's muscle 
injuries.  

VA outpatient records for treatment rendered from December 
1994 to February 1996 are associated with the veteran's 
claims folder.  In a clinical record dated in December 1994, 
the veteran complained of increasing pain in the left thigh 
and hip during the cold weather.  Overall, in entries dated 
from March 1995 to February 1996, the veteran requested 
medication for chronic hip and leg pain.  
Also of record is a statement from a VA examination conducted 
in March 1996 in which the examination recited the veteran's 
history with respect to his left lower extremity disability.  
On examination, the physician stated that the veteran has a 
21-centimeter scar on the anterior left thigh and a large 
muscle defect of the quadriceps in the upper third of the 
thigh.  As to the left knee, the range of motion was reported 
at 5 degrees extension to 120 degrees flexion.  The left hip 
was noted as stiff and the examiner stated that he could only 
get 20 degrees of abduction.  Further, the examiner stated 
that he could not get much extension of the left hip.  The 
veteran's internal rotation was 40 degrees and external 
rotation was 15 degrees with some numbness in the anterior 
thigh.  Significant muscle loss of the quadriceps with 
decreased range of motion of the left hip and fractured femur 
was reported.

VA outpatient records for treatment rendered from April 1996 
to November 1996 are of record.  A clinical entry dated in 
November 1996 reflects complaints of pain and swelling in the 
left leg.  The evidence of record disclosed that the veteran 
used a wheelchair. 

A personal hearing took place in October 1996 at which time 
the veteran stated that the symptoms of pain extend from the 
back of the left hip down into the toes.  Transcript (T.) at 
1.  The veteran testified that the pain is in the whole left 
leg at this point.  (T.) at 2.  Further, he stated that he 
requires a wheelchair about 90 percent of the time and that 
he has been using a wheelchair since 1976.  (T.) at 2.  Also, 
the veteran stated that he had been receiving treatment from 
1994 to 1996 at the Outpatient Clinic in West Charleston.  
(T.) at 2.  He testified that he does not receive therapy at 
the clinic, but gets pain medication.  (T.) at 2.  Also, the 
veteran stated that he has not had other treatment other than 
hospitalization in 1950 and 1951.  (T.) at 2.  

During a VA examination in 1996, the veteran stated that when 
the examiner pulled the left leg to one side, he experienced 
a lot of pain in the hip.  (T.) at 2, 3.  Further, when his 
leg was bent, the veteran testified that the pain was 
excruciating.  (T.) at 3.  Neither the muscles nor the muscle 
strength was tested during that examination.  (T.) at 3.  The 
veteran stated that he does move around the house with a 
cane, but that he does not go out without the wheelchair.  
(T.) at 3.  When asked whether he receives Social Security 
benefits, the veteran testified that he does not, but that he 
has been receiving benefits from the State Industrial 
Insurance System since 1956.  (T.) at 3.  

Over the years, the veteran testified that his pain in the 
left lower extremity has increased, particularly in the cold 
weather.  (T.) at 4.  In a rating from zero to 10, zero being 
the least severe, the veteran stated that two years earlier, 
he would have rated his pain at 8.  (T.) at 4.  In the warm 
weather, he stated that the pain is essentially at zero, but 
that it can go as high as 10 with cold weather.  (T.) at 4.  
Also, the veteran stated that at times, he has fallen because 
his leg folds underneath him and has required emergency care.  
(T.) at 4.

A report from an examination for the VA, dated in November 
1996, reveals the veteran's history or inservice injury to 
the left thigh.  Examination of the left lower extremity 
revealed a one and one-half inch entrance wound on the 
posterolateral thigh and a ten-inch anterior wound.  Further, 
the physician reported that the area around the wound was 
depressed and there was muscle and fat loss.  The hips flexed 
at 120 degrees; there was little ability to extend.  The 
veteran had 40 degrees of abduction of each hip and 
50 degrees internal and external rotation.  
Due to the fact that the veteran has been in a sitting 
position primarily since 1976, the examiner noted that this 
has affected the range of motion of the hips.  

X-ray studies of the femur including the hip revealed no 
significant hip problems.  The physician noted a well-healed 
scar of the femur and stated that in the AP projection, this 
was well aligned; in the lateral projection, there were some 
bowing and small metal fragments.  Overall, the physician 
reported that there was no hip involvement and that as 
relates to the femur, it was well healed.  Further, the 
physician noted that there was no evidence of an increase in 
the veteran's problems with regard to the prior fracture of 
the femur.

VA records for treatment in August 1997 disclose subjective 
complaints of pain and a sensation of "electricity" in the 
left leg upon ambulation.  The examiner indicated that the 
veteran used a cane.

A report from VA examination dated in May 1998 reveals 
subjective complaints of constant pain, sharp and shooting 
from the veteran's toes into his left hip area.  The veteran 
asserted that walking aggravates the pain in his left leg.  
The veteran reported that he does not use any type of brace 
or support for his left leg, but that he constantly uses a 
cane and an electric wheelchair on occasion.  Further, the 
veteran stated that most of his pain in his left leg and 
described it as being on the back side between the hip and 
the knee.  Also, the veteran reported that when the pain is 
particularly severe, his left leg gives away on him.  He 
reported no swelling, but did indicate popping and locking of 
the left leg and knee.  Further, no remedy appears to relieve 
the veteran's pain.

Upon examination, the examiner reported that the left thigh 
showed a one inch in diameter entry wound on the posterior 
aspect of the mid hamstrings.  Further noted is an exit wound 
along with a healed longitudinal surgical incision, in the 
mid aspect of the quadriceps muscles, measuring six inches in 
length.  The examiner also stated that the muscle groups 
penetrated include the hamstring muscles posteriorly and the 
quadriceps muscles anteriorly.  The scar formation measured 
six inches by one-quarter inch anteriorly and one inch in 
diameter posteriorly.  No sensitivity or tenderness of the 
scar was evident.  

Also present were extensive adhesions along the anterior 
aspect of the proximal and mid quadriceps muscles without 
apparent tendon damage.  There was no bone, joint, or nerve 
damage (the examiner noted that the veteran is hemiplegic 
secondary to a head injury 22 years earlier, unrelated to the 
left leg injury).  Further, muscle strength of the left 
quadriceps muscles was noted to be poor.  The veteran lacked 
full extension of the left knee by 20 degrees actively and 
passively.  The examiner reported that the range of motion of 
the knee joint would permit normal daily activities.  Also 
noted is that the muscle group could move independently 
through useful range of motion, but there was limitation 
through fatigue and easy fatigability and weakness.  Weak 
muscle contraction was felt at examination.  The diagnosis 
rendered at that time was a healed gunshot wound with 
moderate loss of quadriceps muscle function.

A private x-ray study of the area from the left hip to the 
knee conducted in June 1998 revealed findings of multiple 
metallic missile fragments ventral to the upper femoral shaft 
consistent with prior gunshot wound in that area.  
Additionally, there was deformity of the upper half of the 
femoral shaft with dorsal bowing as well as uneven cortical 
thickening and medullary sclerosis.  The examiner stated that 
these findings raised the possibility of prior femoral 
fracture and/or infection related to the gunshot wound.  
However, the examiner stated that the affected area appeared 
completely healed without signs of destructive process in the 
femur.  Further, there were signs of mild to moderate 
osteoarthritis in the knee joint, greatest in the medial 
tibial femoral compartment without signs of joint effusion.  

Another x-ray of the left lower leg also conducted in June 
1998 disclosed a tiny metallic fragment projected within the 
lower tibial tubercle probably related to the veteran's prior 
gunshot wound injury.  Further, a tiny calcification possibly 
related to a suture was seen in the dorsomedia upper calf.

Analysis

A claim for an increased evaluation for a service-connected 
disability is well grounded if the veteran indicates that he 
has increased disability.  38 U.S.C.A. § 5107(a) (West 1991); 
see also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Thus, initially, the Board finds that this veteran has 
established a well grounded claim in that he has asserted 
increased severity in his symptoms related to residuals of 
gunshot wound to the left.  Therefore, the VA has a duty to 
assist the veteran in the development of the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a).  Further, in this 
veteran's claim the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability is required to make the most accurate evaluation, 
past medical reports do not have precedence over current 
findings.  38 C.F.R. § 4.2 (1998); see also Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  Id.  Specific diagnostic codes 
relate to various disabilities.

During the course of this appeal, the Board notes that the 
rating criteria for muscle injuries were amended effective 
July 3, 1997.  62 Fed. Reg. No. 106, 30235-30240 (June 3, 
1997) (codified at 38 C.F.R. §§ 4.55- 4.73 Diagnostic Codes 
5301-5329; 38 C.F.R. §§ 4.47-4.54, 4.72 were removed and 
reserved).  However, both the old and new relevant schedular 
rating criteria essentially provide that muscles injuries of 
Group XIII, incurred by the veteran in service are rated 
essentially based on the same criteria.  38 C.F.R. § 4.73, 
Diagnostic Code 5313 (1998).  However, in a recent memorandum 
decision which does not have precedential value, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999( (hereinafter, "the Court") indicated that the change in 
38 C.F.R. § 4.55 involved a "substantive change" and that the 
version most favorable to the veteran must apply if the 
regulation changed after the veteran's claim was filed and 
before the administrative appeal process had been concluded.  
Hawkinson v. West, No. 97-1887 (March 19, 1999); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).
Under both the former and amended criteria, factors to be 
considered in the evaluation of disabilities residual to 
healed wounds that involve muscle groups due to gunshot 
trauma are found in 38 C.F.R. § 4.56 (1996); 38 C.F.R. § 4.56 
(1998).  Essentially, similar guidelines are found in both 
the former and recently revised regulations.  Id.  The 
regulations provide that a moderate muscle wound is 
objectively manifested by entrance and (if present) exit 
scars linear or relatively small and so situated as to 
indicate relatively short track of missile through muscle 
tissue; signs of moderate loss of deep fascia or muscle tonus 
and of definite weakness or fatigue in comparative test.  38 
C.F.R. § 4.56(b).  

Further, a moderately severe muscle wound is objectively 
manifested by entrance and (if present) exit scars which are 
relatively large and are so situated as to indicate track of 
missile through important muscle groups.  Indications on 
palpation reveal moderate loss of deep fascia, moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles as compared with the sound side.  Tests 
of strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss.  38 C.F.R. § 4.56(c).  

A severe wound of the muscles is manifested by extensive 
ragged, depressed, and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in track of missile.  
X-ray findings may show minute multiple scattered foreign 
bodies indicating spread of intermuscular trauma.  Palpation 
demonstrates moderate or extensive loss of deep fascia or 
muscle substance.  Essentially, the muscles do not swell and 
harden normally in contraction.  Tests of strength or 
endurance compared with the sound side or of coordinated 
movements show positive evidence of severe impairment of 
function.  In electrical tests, reaction of degeneration is 
not present but a diminished excitability to faradic current 
compared with the sound side may be present.  

Also, visible atrophy may or may not be visible.  Adaptive 
contraction of opposing group of muscles, if present, 
indicates severity.  Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone without true skin covering, 
in an area where bone is normally protected by muscle 
indicates the severe type.  The criteria of 38 C.F.R. § 4.56 
are only guidelines for evaluating muscle injuries from 
gunshot wounds or other trauma, and the criteria are to be 
considered with all factors in the individual case.  
Robertson v. Brown, 5 Vet.App. 70 (1993). 

As stated above, The veteran's residuals of gunshot wound to 
the left leg currently is rated under Diagnostic Code 5313 
that pertains to the muscle injuries affecting the thigh and 
leg areas.  38 C.F.R. § 4.73, Diagnostic Code 5313, Group 
XIII.  Under the prior version of this regulation, functions 
include the hamstring complex of two-joint muscles, (1) 
biceps femoris; (2) semimembranosus; (3) semitendinosus 
(Function: extension of hip and flexion of the knee.  Outward 
and inward rotation of flexed knee.  Acting with rectus 
simultaneous flexion of hip and knee synchronizing 
simultaneous flexion of hip and knee and extension of hip and 
knee by belt-over-pulley action at knee joint.  A severe 
muscle wound warrants a 40 percent rating; moderately severe 
a 30 percent rating; a moderate wound merits a 10 percent 
rating; and a slight wound is noncompensable.  Id.  

Under the current version of the Rating Schedule for muscle 
injuries, Diagnostic Code 5313 provides a zero percent rating 
for a slight muscle wound; a 10 percent evaluation for a 
moderate muscle wound a 30 percent rating for moderately 
severe muscle wound, and a maximum of 40 percent is assigned 
for a severe muscle wound.  This diagnostic code relates to 
functions that involve extension of hip and flexion of knee, 
acting with rectus femoris and sartorius synchronizing 
simultaneous flexion of hip and knee and extension of hip and 
knee by belt-over-pulley action at knee joint.  Posterior 
thigh group, Hamstring complex of two-joint muscles: (1) 
Biceps femoris; (2) semimembranosus; (3) semitendinosus.  
38 C.F.R. § 4.73, Diagnostic Code 5313 (1998).

The Board notes that overall, the clinical evidence of record 
does not support an evaluation in excess of the current 
10 percent rating under either the former or newer 
regulations.  The evidence most probative in this decision 
are the data obtained during the 1998 VA examination and x-
ray study, in which the examiner rendered an opinion of a 
healed gunshot wound with moderate loss of quadriceps muscle 
function.  Further, the examiner stated that the affected 
area appeared completely healed without signs of destructive 
process - no tendon, nerve, joint, or bone damage -- in the 
femur and that objective findings were consistent with prior 
gunshot wound to that area.  

Although the examiner did note that muscle strength in the 
area of the left quadriceps appeared poor and there were 
signs of fatigability and weakness, also noted was that the 
affected muscle group could move independently through useful 
range of motion.  Thus, in light of the above findings, the 
veteran's muscle wound is not moderately severe in nature and 
as such, does not merit an evaluation in excess of the 
current 10 percent rating under either version of Diagnostic 
Code 5313 pursuant to the VA Rating Schedule.  

Nonetheless, the Board acknowledges that the assignment of a 
rating is a factual determination.  See Zink v. Brown, 10 
Vet. App. 258, 259 (1997) (per curiam affirmed).  Thus, where 
the clinical findings of record present the possibility that 
another diagnostic code is applicable, the Board will 
consider such diagnostic code(s).  For example, the evidence 
supports a six-inch residual scar from the prior gunshot 
wound to the lower leg.  However, during the most recent VA 
examination in 1998, the examiner reported no tenderness or 
sensitivity of the residual scars. Furthermore, 1998 x-ray 
findings support a well healed scar.  Thus, the diagnostic 
code related to tender scars does not apply in this case.  
See 38 C.F.R. § 4.118, Diagnostic Code 7804 (1998).

Additionally, the Board recognizes that during a 1998 x-ray 
study, the examiner reported moderate osteoarthritis in the 
knee joint and medial tibial femoral compartment.  The Board 
notes that Diagnostic Code 5010 pertains to arthritis due to 
trauma and substantiated by x-ray findings.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (1998).  This diagnostic code 
requires that the disability be rated as degenerative 
arthritis and directs that such arthritis be rated on the 
basis of limitation of motion under the pertinent diagnostic 
code.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998).  
However, the evidence in this case substantiates that any 
limitation of motion of the veteran's left leg is negligible, 
and in essence, does not affect the veteran's ability to 
conduct his daily activities.  

During the May 1998 VA examination, the examiner noted that 
the veteran only lacked full extension of the knee by 
20 degrees and further stated that the affected muscle group 
could move independently.  Thus, in this respect, the veteran 
has not presented evidence of limitation of motion of the 
leg, hip, and thigh area to the extent that warrants an 
evaluation in excess of the current 10 percent.  See 
38 C.F.R. § 4.71, Diagnostic Codes 5251, 5252, 5253, 5260, 
5261 (1998).

Thus, in light of the above objective findings, the Board has 
determined that the veteran has not presented evidence of 
increased severity to the extent that a change in his 
evaluation for residuals of gunshot wound based on injury to 
Muscle Group III is warranted.  Further, as noted above, 
under the diagnostic codes that pertain to limitation of 
motion of the leg, knee, thigh, and hip, other than muscle 
injury, the veteran's disabilities are not productive of 
impairment so as to merit an evaluation in excess of the 
current ratings.  Id. 

Nonetheless, the Board recognizes that there are situations 
in which the application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 
is warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's joints.  See DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Nonetheless, in this case, although the veteran 
complained of pain in the left leg and hip area, the clinical 
evidence of record does not support that such pain affects 
the veteran to such extent.

However, the Board is fully cognizant of the veteran's 
contentions that the problems with his left leg have gotten 
worse over time and that as a result of increased severity 
and damage, he should receive a higher evaluation than the 
current assignment for his muscle wound.  However, mere lay 
testimony of this nature is not enough to substantiate an 
increased evaluation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  In this case, competent evidence, that 
is, medical evidence is required to support a finding that 
the veteran's disabilities have increased in severity so as 
to warrant a higher rating.  Id.  In this case, the clinical 
data of record as reported above, do not support ratings in 
excess of the current 10 percent for injury involving Muscle 
Group III.  Thus, with regard to the objective clinical 
findings as compared to the veteran's own complaints, the 
Board notes that the symptomatology referable to the left leg 
injury does not correlate with that associated with higher 
evaluations, and as such, the current ratings are 
appropriate.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound to the left leg, based on 
injuries to Muscle Group III is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

